Citation Nr: 1335295	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-15 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to August 2003.  Service in Southwest Asia is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for service connection for asthma. 

The Veteran's claim was remanded for additional development in November 2010, August 2011, September 2012, February 2013, and July 2013.  The matter again is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's asthma disorder preexisted his active duty service, clear and unmistakable evidence demonstrates that the asthma disorder was not aggravated by service, and no other currently diagnosed respiratory disorder is shown to be otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in September 2008 and August 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.   The September 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not reported treatment with VA for his asthma or any related problems.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, records from several of the private treatment facilities have been reported to be unavailable due to the passage of time.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In that regard, the Veteran was afforded a VA examination in November 2008.  In addition, the Board obtained a VA medical opinion in April 2013, with a supplemental opinion from the same VA physician in August 2013.  The Board finds the August 2013 opinion report to be thorough and complete.  The opinions expressed were based on the Veteran's previously reported history and review of the claims file.  The opinions were supported by a complete rationale.  Based on the opinions of record and the fact there is no rule as to how current an examination must be, the Board concludes the August 2013 opinion in this case is adequate upon which to base a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

Based on the issuance of a December 2010 SSOC by a DRO, the August 2011 VA notification letter, the scheduling of the Veteran for an RO hearing in November 2012, the February 2013 VA notification letter, the April 2013 VA medical opinion, the August 2013 VA supplemental medical opinion, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its November 2010, August 2011, September 2012, February 2013, and July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran contends that the onset of his current asthma symptomatology occurred during his military service.  Specifically, the Veteran contends that his problems started near the end of boot camp.  His symptoms primarily were wheezing.  He asserts that he was diagnosed with bronchitis and prescribed medication that helped, but did not fully resolve his symptoms.  Thereafter, the Veteran describes two or three more treatments for problems in service.  In an October 2008 statement, the Veteran claimed that he did not report breathing problems after returning from deployment in Southwest Asia, "Since my condition only took place during physical activity I didn't worry about it, I was just ready to get out."

The Veteran's service treatment records include a normal examination of the lungs during his May 1999 enlistment examination.  Similarly, in a contemporaneous Report of Medical History the Veteran denied a history of asthma.  In September 1999, the Veteran was diagnosed with bronchitis.  In October 1999, the Veteran was seen for follow-up for bronchitis.  He denied shortness of breath and there was no wheezing on examination.  During treatment in December 1999, the treatment provider diagnosed reactive airway disease (RAD).  In September 2000, the Veteran reported coughing up excessive mucous due to a diagnosis of recurring lung disease.  The Veteran contended at that time that he had been diagnosed 10 months previously with the initial problems lasting for three months, but without further reoccurrence of problems until recently.  At that time, the Veteran conceded that he smoked tobacco and on examination had slight wheezing.  The examiner did not make a diagnosis at that time.  In April 2001 during a physical examination for motor vehicle operators, the Veteran reported a history of asthma when he was "younger," but his lungs were clear on examination.  In a May 2003 dental treatment record, the Veteran reported a history of asthma.  In a May 2003 post-deployment health assessment, the Veteran reported that his current health was "Good," denied the development of any medical problems during deployment, and denied any questions or concerns about his health.  That said, he did report concerns about the possible effects of sand inhalation, burning oil refineries, and vaccinations received.  Significantly, although the Veteran reported several symptoms experienced during his deployment, he explicitly denied any difficulty breathing either during deployment or at present.

After service, in January 2005 the Veteran reported year-round nasal congestion, as well as increased asthma symptoms.  There was wheezing at night and with exercise that was worse in cold weather.  The treatment provider noted a diagnosis of chronic bronchitis four to 5 years previously, for which he had used albuterol with improvement.  In addition, the Veteran reported being diagnosed with asthma as a child.  The assessment was asthma, mild persistent.  Additional records over the succeeding years continued the diagnosis of asthma.

The Veteran was afforded a VA examination in November 2008.  The Veteran reported smoking a quarter pack of cigarettes per day from age 18 through age 29, four months previously.  The Veteran reported a history of wheezing with exercise or heavy physical activity, but denied any productive cough, sputum, or shortness of breath.  The examiner noted the Veteran's treatment during service for acute bronchitis.  Currently, the Veteran was on medication for his asthma.  On examination, there were no crackles or wheezing observed.  The diagnosis was asthma under treatment.  The examiner concluded that it was not as likely as not that the Veteran's asthma was caused by or secondary to his military service, to include his acute episodes of bronchitis therein.  The examiner noted the Veteran's explicit denial of respiratory problems in September 2003 and normal lung examination for a driver's test, as well as diagnoses of RAD and bronchitis in 1999.  Although the examiner noted the prescription of aluberol in September 2000, the examiner found it significant that no diagnosis was given.  Indeed, the Veteran was not diagnosed with asthma until several years after separation from service.  The examiner concluded that the Veteran was not diagnosed with a chronic respiratory disability in service and that his treatment therein was for acute problems.

In response to the notations of an asthma disability that preexisted service, in his October 2009 substantive appeal, the Veteran asserted that he had been treated for asthma on one occasion as a very young child (too young for him to remember) and that he had experienced no more problems with asthma symptoms prior to entering service.  The Veteran stated that during service his treatments for bronchitis were partially effective, but that symptoms such as wheezing, "w[]ere never very bad (but were always there) until a few month[]s before my trip to East Texas Asthma and Allergy in 2005.  This is when I was diagnosed with Asthma."

In support of his claim, the Veteran submitted a statement from his mother.  The statement included the following:

[A]s a child, [the Veteran] was diagnosed with asthma by Dr. Niphon Sudhi in Marshall, Texas.  He would have asthma attacks that would cause shortness of breath and wheezing.  Dr. Sudhi would treat [the Veteran] with breathing treatments and different medications.  I recall one particular time when he had a severe attack and we had to take him to the emergency room to get a shot to stop an asthma attack.  It seems like the asthma cleared up by his late childhood years into his teenage years.  I hope this letter can be of some help.

The Veteran also submitted several online articles noting that asthma could be misdiagnosed as bronchitis or RAD.  

Pursuant to Board remand, an April 2013 VA medical opinion was obtained.  The examiner noted review of the claims file and extensively discussed the Veteran's service treatment history and post-service treatment.  The medical professional's opinion was that it was as likely as not that there was clear and unmistakable evidence (highest degree of medical certainty) that the Veteran's asthma preexisted his active duty service.  The physician noted that the conclusion included consideration of both lay statements and medical records.  The rationale for the conclusion was that the Veteran's mother provided a credible statement of appropriate treatments for childhood asthma, as well as service treatment records indicating the same.  The physician also concluded that it was more likely that the Veteran's preexisting asthma was not aggravated beyond its natural progression during military service.  The rationale was that, "Studies have shown that the normal progression of childhood asthma is most likely to progress or continue into adulthood, and is most often associated with periodic exacerbations of the disease after periods of being asymptomatic.  This Veteran's history is consistent with this finding.  Previous pulmonary function studies have repeatedly shown no abnormality.  Post-military separation PTRs [private treatment records] evidence show periodic visits for medical evaluation and treatment, but are not excessive."

Finally, the same physician who provided the April 2013 VA medical opinion completed a supplemental opinion in August 2013.  The physician again noted review of the claims file.  The examiner concluded that the Veteran had asthma that existed prior to military service.  Although the physician noted the absence of a diagnosis of asthma on the enlistment examination, the credible statement of the Veteran's mother and the other evidence documenting childhood asthma represented clear and undebatable evidence of a pre-military history of asthma.  In addition, the physician noted that asthma often was misdiagnosed as bronchitis or RAD, which would be consistent with the facts of the current case.  As such there was clear and unmistakable evidence that the Veteran's asthma preexisted his military service.  In addition, the examiner concluded that the Veteran's asthma was not unnaturally aggravated by his military service.  The rationale for the opinion was the same as expressed in the April 2013 medical opinion.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Initially, the Board notes that the Veteran's May 1999 medical examination at entrance into service did not indicate a current asthma disorder.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any asthma disorder.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's asthma preexisted his military service.  As noted above, the April 2013 and August 2013 VA medical opinions clearly found that there was clear and unmistakable evidence that the Veteran's asthma preexisted his military service.  Although the April 2013 opinion used inartful language in reaching that conclusion, the August 2013 supplemental opinion wholly clarified the physician's conclusion.  As discussed above, the Veteran's mother also clearly reported that the Veteran was diagnosed with asthma in childhood and was treated for the disorder through his late childhood years and into his teenage years.  Finally, multiple in-service and post-service statements of the Veteran include reports of asthma during childhood.  As to the Veteran's contemporaneous statements and his mother's more recent statement regarding childhood diagnoses and treatment for asthma, lay persons are competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board acknowledges that the Veteran now claims he did not experience asthma symptoms and was not treated for asthma other than on one occasion when he was very young.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements as to his asthma symptoms (or lack thereof) prior to service are inconsistent with the objective medical record and his mother's statement, as discussed above.  The Board finds these more contemporaneous statements by the Veteran and his mother's statement of significantly greater probative value than his current statements denying multiple instances of pre-service asthma symptoms and treatment, made in the pursuit of VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).  In light of the foregoing, the Board finds that the Veteran's current denials of multiple instances of pre-service asthma symptoms have no probative value.  The Board finds the statements of the Veteran's mother and reports made in pursuit of medical treatment to be far more credible than the history offered in support of a claim for benefits.  

As to the April 2013 and August 2013 VA physician's opinions, the Board acknowledges that there was some confusion in the use of terminology in the April 2013 opinion with respect to the whether the physician's conclusions were "at least as likely as not" or "clear and unmistakable."  Such inconsistencies were clarified in the August 2013 supplemental opinion.  The Board finds these opinions overwhelmingly outweigh the conclusions of the November 2008 VA examination report that concluded that the Veteran's asthma disorder manifested after his military service.  The November 2008 opinion failed to reconcile the multiple reports of asthma from childhood and was rendered prior to the highly credible and significant statement of the Veteran's mother, received in August 2011.  By contrast, the April 2013 and August 2013 VA physician's opinions discussed all the evidence of record and provided a detailed rationale for the conclusion that there was clear and unmistakable evidence that the Veteran's asthma preexisted military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record)

In summary, given how greatly the history offered by the Veteran during service and prior to the current claim contradicts the statements he has offered in support of this appeal and in light of the August 2011 statement from his mother and the April 2013 and August 2013 VA medical opinions that the Veteran's asthma preexisted his military service, the Board finds that there is clear and unmistakable evidence of record that his asthma preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

In reaching that conclusion, the Board acknowledges that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, as discussed above there is both probative clinical and lay evidence of the preexisting disorder, including the conclusions of the April 2013 and August 2013 VA physician's opinions.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this case, there is clear and unmistakable evidence establishing that the Veteran's asthma was not aggravated by service beyond the natural progression of the disease.  In this regard, the most credible in-service and post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting asthma was not permanently aggravated by his military service.  In that regard, the Board finds the opinions expressed in the April 2013 and August 2013 VA physician's opinions of significant probative value.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's and his mother's representations.  The August 2013 opinion clarified that there was clear and unmistakable evidence that the preexisting asthma was not permanently aggravated by military service.  The rationale was that studies have shown that the normal progression of childhood asthma is most likely to progress or continue into adulthood, and is most often associated with periodic exacerbations of the disease after periods of being asymptomatic.  The Veteran's history was consistent with that finding.  Previous pulmonary function studies have repeatedly shown no abnormality.  Post-military separation private treatment records showed periodic visits for medical evaluation and treatment, but not a permanent aggravation of the asthma.     

Moreover, the mere manifestation of symptoms, such as periods of wheezing, does not demonstrate that the underlying asthma underwent a permanent increase in severity in service.  See generally Townsend v. Derwinski, 1 Vet. App. 408 (1991).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  In this case, while the Veteran did seek treatment for wheezing and other respiratory problems in service, the medical opinions of record have universally concluded that this treatment did not represent a permanent aggravation of the asthma disorder or any other chronic respiratory problem.  Thus, the evidence of record supports the conclusion that a permanent aggravation of a preexisting asthma disorder did not occur.  See Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

Thus, the only evidence that the Veteran's asthma problems began in or were otherwise permanently aggravated by service is his own lay assertions.  As documented above, the Board does not find credible the Veteran's assertions that his asthma symptoms began in service.  To the extent that the Veteran contends such symptoms permanently worsened due to service, the Board does not finds such representations of any probative value in light of the Veteran's lack of medical training and expertise and the complexity of attributing any observed symptomatology to a specific respiratory disorder or to the permanent aggravation of that disorder.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's asthma preexisted service and was not aggravated therein.  As such, service connection for asthma must be denied.

As to any other diagnosed respiratory disorder, the evidence of record does not establish that such disability preexisted military service, had its onset in service or within one year of separation from service, or is otherwise related to service.  In that regard, the Board acknowledges the 2005 private treatment record noting a diagnosis of chronic bronchitis four to five years previously.  Significantly, the same private treatment provider diagnosed asthma at that time and thereafter.  Moreover, as the Veteran's submitted treatise evidence indicated and as supported by the April 2013 and August 2013 VA medical opinions, asthma often is misdiagnosed as bronchitis.  In any event, the 2005 medical notation was based on the Veteran's representations, which are contradicted by the November 2008 VA examination report and the April 2013 and August 2013 VA medical opinions conclusions that the Veteran did not incur a chronic bronchitis disability in service.  The Board finds these medical opinions of significantly greater probative value than the Veteran's lay statements.  See id.  

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's asthma disability preexisted service and was not aggravated by service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for asthma is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


